DETAILED ACTION

Response to Arguments

Applicant's arguments filed 5/24/2021 have been fully considered. 

The objections to claims 18, 24, 30, and 27 have been withdrawn in view of the claim amendments.

The 35 U.S.C. 112(b) rejections of claims 20, 25, 32, and 38 regarding the “initial selection combination” and the “minimum number of positioning satellites” have been withdrawn in view of the claim amendments.

The 35 U.S.C. 112(b) rejections of claims 16, 23, 28, and 36 have been overcome by the claim amendments with the exception of the antecedent basis rejections in claim 36. New rejections have been made, necessitated by the amendments. In particular the “positioning device” language added to claims 16, 23, 28, and 36 has been rejected as indefinite. 

Regarding Applicant’s argument that the “positioning device” language, added by amendment, overcomes the 35 U.S.C. 112(a) rejections, Examiner respectfully disagrees. While Examiner agrees that the specification supports said positioning 

Regarding Applicant’s argument that the new limitation “a positioning device that selects the satellites actually used as the selection combination to determine the position of the positioning target” in claims 16, 23, 28, and 36 overcomes the 35 U.S.C. 101 rejection by reciting a practical application, Examiner respectfully disagrees. Examiner notes first that the “positioning device” limitation renders the scope of the claims indefinite. Second, as best understood, the only function of the positioning device that is positively recited is the selection of satellites. The language “as the selection combination to determine the position of the positioning target” appears to merely describe an intended purpose of the selected satellites. To the extent that the claims require any position to be determined, their broad scope would include the mere calculations involved in such determination, based on some received data, the source of which data has not been specified. The claims lack recitation of a positioning target receiving satellite signals and determining its position based on measurements of such signals. These would integrate the abstract idea into a practical application. Claims 35 and 41, for example, have not been rejected under 35 U.S.C. 101 because, while rejected under 35 U.S.C. 112(b), they appear, in view of the specification, to integrate the abstract idea into the practical application of providing the selection combination and correction data to a positioning terminal, the positioning terminal using said selection combination and correction data to determine its own position using range observations acquired from positioning satellite signals. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 16, recited is a “positioning satellite selection device... comprising one or more computation processors configured to operate as: a positioning data acquisition unit...; a satellite position calculation unit...; a quality evaluation unit...; a shortest time designation unit...; a plan creation unit...; and a positioning device that selects the satellites actually used as the selection combination to determine the position of the positioning target” (emphasis added). The positioning device language was added by amendment, and Applicant has pointed to para. [0031] of the PGPub as providing support: 

    PNG
    media_image1.png
    343
    638
    media_image1.png
    Greyscale

Applicant’s argument quotes para. [0031] of the PGPub, in which the positioning device is identified as element 30. Element 30 is shown in Fig. 2:


    PNG
    media_image2.png
    669
    831
    media_image2.png
    Greyscale


	Positioning device 30 comprises the entire structure of Fig. 2. In particular, it comprises the positioning data acquisition unit, satellite position calculation unit, quality evaluation unit, shortest time designation unit, and plan creation unit that have already been recited in claim 16. It is therefore unclear what it means to add such device to the claimed positioning satellite selection device. It is at least partially redundant language and the actual structure of the claimed positioning satellite selection device is impossible to determine. 
	Further, the language “that selects the satellites actually used as the selection combination to determine the position of the positioning target” makes it unclear what the positioning target receives and measures satellite signals. 
	Finally the claim is directed to a “positioning satellite selection device” which the specification describes as explicitly excluding the function of determining position. See para. [0135] “The positioning satellite selection device 31 can be regarded as being composed of the components of the positioning satellite 30 excluding the positioning computation unit 118”.
	For these reasons the scope of the claim cannot be clearly determined.

Claim 23 lines 26-28 are indefinite for the same reasons discussed with respect to claim 16 above. 

Regarding claim 28 line 19, “the selection combination” lacks antecedent basis in the claim. Regarding claim 28 lines 33-35, the language is indefinite for the same reasons discussed above with respect to claim 16. In addition to what has been discussed with respect to claim 16, Examiner notes that claim 28 differs from claim 16 in 

    PNG
    media_image3.png
    668
    839
    media_image3.png
    Greyscale

As shown in Fig. 10, the positioning information transmitting device merely outputs the selection combination from output unit 121 to a positioning terminal. The positioning terminal performs the function of determining position, not the positioning information transmitting device. See paras. [0141], [0145], [0189], where the positioning target is referred to as a “positioning terminal”. Therefore, similar to the positioning satellite selection device of claim 16, the positioning information transmitting device of not performing the function of determining position. 

Regarding claim 36 lines 15-17, there is no basis in the claim for any selecting of a positioning satellite. In lines 18-19, there is no basis for “the selection combination”. In lines 31-32, there is no basis for the “positioning target”. Lines 30-32 are indefinite for the same reasons discussed with respect to claim 28 above.

The remaining claims are dependent.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims include new matter:

Regarding claim 16 lines 28-30 and claim 23 lines 26-28, a positioning satellite selection device comprising a positioning device appears to be new matter. For the reasons discussed above with respect to 35 U.S.C. 112(b), the specification does not appear to describe any such positioning satellite selection device. 

Regarding claim 28 lines 33-35 and claim 36 lines 30-32, a positioning information transmitting device comprising a positioning device appears to be new matter. For the reasons discussed above with respect to 35 U.S.C. 112(b), the specification does not appear to describe any such positioning information transmitting device. 

The remaining claims are dependent.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-34 and 36-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Regarding claim 16, the basis for the rejection under 35 U.S.C. 101 is as follows:

Step 1 – Statutory Category
	Claim 16 recites a positioning satellite selection device and is therefore a process/apparatus.

	Step 2A, Prong One – Recitation of a Judicial Exception
	Claim 16 recites:
Calculating satellite positions based on navigation information (lines 7-8)
Evaluating quality of positioning data (lines 9-10)
Setting a shortest selection time to a larger value as the quality evaluation is poorer (lines 11-13)
Obtaining a selection combination of satellites based on the shortest selection time and a calculated precision degradation index such that the precision degradation index is enhanced (lines 14-22)
selecting the satellites actually used as the selection combination to determine the position of the positioning target (lines 28-30).
	Examiner notes that the claim language has been rejected as indefinite, in particular the step of selecting the satellites actually used as the selection combination to determine the positioning target in lines 28-30. However these steps appear to fall within the mathematical concepts and mental processes grouping(s) of abstract ideas enumerated in the 2019 PEG because they comprise mathematical calculations and/or 

	Step 2A, Prong Two – Practical Application
	
Claim 16 further recites:
- acquiring positioning data including navigation information and range observation values of the plurality of the positioning satellites. However this is merely insignificant extra-solution activity, i.e. data gathering.
	- a positioning data acquisition unit, satellite position calculation unit, quality evaluation unit, shortest time designation unit, plan creation unit, and position computation unit. These elements are described in the specification as comprising generic computer equipment (paras. [0082]-[0083], antenna, data demodulation unit, processing circuit, storage unit) and are recited in the claim as implemented by one or more generic computation processors (claim 16 line 5). Such generic computer equipment is merely used as a tool to perform the abstract idea by performing the generic computer functions of receiving and processing data.
These elements therefore do not integrate the judicial exception into a practical application of the abstract idea.
	
 	Step 2B – Inventive Concept

	As discussed in Step 2A, Prong Two above, the additional elements recited in the claim include insignificant extra-solution activity and generic computer equipment. 	
These elements do not amount to significantly more than the abstract idea itself, i.e. they do not amount to an inventive concept. Claim 16 is therefore not patent eligible.

	Claims 17-21 merely recite further details of the abstract idea and therefore do not integrate the abstract idea into a practical application or add significantly more. Claim 22 recites an additional computation based on received data (“computation to measure a position by using positioning data...”) implemented by generic computer equipment (positioning computation unit, as per paras. [0082]-[0083]). Claim 22 therefore does not integrate the abstract idea into a practical application or add significantly more.

	Claims 23-27 differs from claims 16-22 in reciting a plan modification unit to delete or add a satellite from a selection combination based on the quality evaluation value of the precision degradation index. The plan modification unit comprises generic computer equipment and the step of adding or deleting a satellite from the selection combination is a concept capable of being performed in the human mind. This element therefore does not integrate the abstract idea into a practical application or add significantly more.

	Regarding claim 28, the basis for the rejection under 35 U.S.C. 101 is as follows:

Step 1 – Statutory Category
	Claim 28 recites a positioning information transmitting device and is therefore a process/apparatus.

	Step 2A, Prong One – Recitation of a Judicial Exception
	Claim 28 recites:
Calculating satellite positions based on navigation information (lines 5-6)
Generating correction data (lines 7-8)
Evaluating quality of positioning data (lines 9-10)
Setting a shortest selection time to a larger value as the quality evaluation is poorer (lines 11-13)
Obtaining a selection combination of satellites based on the shortest selection time and a calculated precision degradation index such that the precision degradation index is enhanced (lines 14-23)
selecting the satellites actually used as the selection combination to determine the position of the positioning target (lines 33-35).
	Examiner notes that the claim language has been rejected as indefinite, in particular the step of selecting the satellites actually used as the selection combination to determine the positioning target in lines 33-35. However these steps appear to fall within the mathematical concepts and mental processes grouping(s) of abstract ideas enumerated in the 2019 PEG because they comprise mathematical calculations and/or concepts performed in the human mind including observations, evaluations, and 

	Step 2A, Prong Two – Practical Application
	
Claim 28 further recites:
- acquiring positioning data from a reference station including navigation information and range observation values (lines 2-4). However this is merely insignificant extra-solution activity, i.e. data gathering.
- outputting the selection combination and correction data (lines 24-25). However, this is merely insignificant extra-solution activity, i.e. data output.
	- a positioning data acquisition unit, satellite position calculation unit, correction data generation unit, quality evaluation unit, shortest time designation unit, plan creation unit, correction data output unit, and positioning computation unit. These elements are described in the specification as comprising generic computer equipment (paras. [0189]-[0191]) and are now recited as implemented by one or more generic computation processors (claim 28 line 3). Said generic computer equipment is merely used as a tool to perform the abstract idea by performing the generic computer functions of receiving, processing, and outputting data.
These elements therefore do not integrate the judicial exception into a practical application of the abstract idea.
	
Step 2B – Inventive Concept

	As discussed in Step 2A, Prong Two above, the additional elements recited in the claim include insignificant extra-solution activity and generic computer equipment. 	
These elements do not amount to significantly more than the abstract idea itself, i.e. they do not amount to an inventive concept. Claim 28 is therefore not patent eligible.

Claims 29-34 merely recite further details of the abstract idea and therefore do not integrate the abstract idea into a practical application or add significantly more. 
Claims 36-40 differs from claims 28-34 in reciting a plan modification unit to delete or add a satellite from a selection combination based on the quality evaluation value of the precision degradation index. The plan modification unit comprises generic computer equipment and the step of adding or deleting a satellite from the selection combination is a concept capable of being performed in the human mind. This element therefore does not integrate the abstract idea into a practical application or add significantly more.

Examiner notes that claims 35 and 41 have not been rejected under 35 U.S.C. 101. These claims have been rejected as indefinite under 35 U.S.C. 112(b) (see above), but appear, in view of the specification, to integrate the abstract idea into the practical application of providing the selection combination and correction data to a positioning terminal, the positioning terminal using said selection combination and correction data to determine its own position using range observations acquired from positioning satellite signals. 

Allowable Subject Matter

Claims 16-41 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), 35 U.S.C. 112(b) and 35 U.S.C. 101 set forth in this Office action. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.